DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/05/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the tendons of deformable segment".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4 and 6-8 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Cooper et al. (US 2008/0065099 A1).
Regarding claim 1, Cooper discloses a deformable mechanism with combined motion (e.g. Figs. 4, 16 & 19), characterized by comprising
a proximal driving segment (e.g. Fig. 16D: 1620), a deformable segment with combined motion (e.g. Fig. 16D: 1632 & [0187, 0188]), a distal execution segment (e.g. Fig. 16D: 1626) and an end-effector (e.g. Fig. 16D: 1630), 
wherein the deformable segment with combined motion comprises a flexible center backbone (e.g. Figs. 16A-16C: segmented center backbone of each segment body), the tendons of deformable segment with combined motion (e.g. Fig. 16D: 1644a, 1644b), a connecting piece (e.g. Fig. 16H: 1672, 1674), a proximal disk and a distal disk (e.g. Figs. 16F-16I: disk 1650); the proximal end of the flexible center backbone and the proximal ends of the tendons of deformable segment with combined motion are fixedly connected to the proximal disk (e.g. Figs. 16D-16I); the distal ends of the tendons of deformable segment with combined motion are fixedly connected to the distal disk (e.g. Figs. 16f-16I); the distal end of the flexible center backbone penetrates through the distal disk and then extends into the distal execution segment, and is connected with a connecting disk (e.g. Fig. 16F) at the end-effector (e.g. Figs. 16D-16I); 
the deformable segment with combined motion is provided with the connecting piece; the proximal driving segment is provided with a plurality of proximal driving tendons (e.g. Fig. 16D); the proximal driving tendons penetrate through the proximal disk of the deformable segment with combined motion, and then are fixedly connected with the connecting piece; the distal execution segment (e.g. Fig. 16D: 1626) comprises a plurality of distal driving tendons (e.g. Fig. 16D: 1640a, 1640b); the distal ends of the distal driving tendons are fixedly connected to the connecting disk at the end-effector; and the proximal ends of the distal driving tendons penetrate through the deformable segment with combined motion and the proximal driving segment and then extend out (e.g. Figs. 16D-16I).  
Regarding claim 2, Cooper discloses the deformable segment with combined motion is provided with a deformation segment transition disk; the distal execution segment is provided with an execution segment transition disk; and the deformation segment transition disk and the execution segment transition disk are provided with a plurality of through holes (e.g. Fig. 16F).  
Regarding claim 4, Cooper discloses an inner passage (e.g. Figs. 16D-16E) is arranged in each tendon of deformable segment with combined motion; and the distal driving tendons along the inner passage in the corresponding the tendons of deformable segment with combined motion.  
Regarding claim 6, Cooper discloses the deformable segment with combined motion and the proximal driving segment are connected through the connecting piece (e.g. Figs. 16A-16E: connection between 1620 & 1622; Figs. 16F-16I: connection 1672 of brackets of parallel mechanism 162a & 1628a); and outer skeleton (e.g. Figs. 16A-16B: outer shell of the segment bodies) are sleeved outside the proximal driving segment, the deformable segment with combined motion and the distal execution segment.  
Regarding claim 7, Cooper discloses the outer skeleton are transition disks, slot type outer skeleton, disk type outer skeleton, spring outer skeleton, disc spring skeleton or bellows outer skeleton (e.g. Fig. 16B outer shell of the segment body is in disc shape).  
Regarding claim 8, Cooper discloses a plurality of passages are arranged in the outer skeleton (e.g. Figs. 16B & 16H: outer shell of the body and slotted ends of the body are considered as the outer skeleton; and holes on the disk shown in Fig. 16H are the passages).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper et al. (US 2008/0065099 A1) in view of Lathrop et al. (US 2015/0080908 A1).
Regarding claim 3, Cooper fails to disclose, but teaches the deformable segment with combined motion is provided with a tightly wound spring; and the distal driving tendons extend along the tightly wound spring after stretching into the corresponding tightly wound spring (e.g. Figs. 1-2, 4, 6, 8 and 10).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Cooper with the teachings of Lathrop to include spring between joint components to enhance stiffness of the torsion by spring force.
Regarding claim 5, Cooper discloses the flexible center backbone is provided with spring layers of different rotating directions (e.g. Figs. 6-8), and the interior of the flexible center backbone is hollow (e.g. [0028]: hollow shaft).    
Allowable Subject Matter
Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWING CHAN whose telephone number is (571)270-3909. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAWING CHAN/           Primary Examiner, Art Unit 2846